           Case 7:21-cv-03142-CS Document 2 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTIANA SUNSHINE-LONGWAY;
BUENAVENTURA RIVERA,

                             Plaintiffs,
                                                                    21-CV-3142 (LTS)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATIONS
THE SOCIETY FOR CREATIVE
ANACHRONISM, INC.,

                             Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiffs bring this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiffs submitted the complaint without the filing fees or IFP applications. Within

thirty days of the date of this order, Plaintiffs must either pay the $402.00 in fees or each fully

complete and submit the attached IFP application. If Plaintiffs submit the IFP applications, these

should be labeled with docket number 21-CV-3142 (LTS). If the Court grants the IFP

applications, Plaintiffs will be permitted to proceed without prepayment of fees. See 28 U.S.C.

§ 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket. No summons shall issue at this time. If Plaintiffs comply with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiffs fail to

comply with this order within the time allowed, the action will be dismissed without prejudice.
           Case 7:21-cv-03142-CS Document 2 Filed 04/12/21 Page 2 of 2




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   April 12, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                 2
